Exhibit 10.1

 

Execution Version

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

among

 

ARCHROCK, INC.

 

ARCHROCK SERVICES, L.P.

 

ARCHROCK SERVICES LEASING LLC

 

ARCHROCK GP LP LLC

 

ARCHROCK GP LLC

 

ARCHROCK MLP LP LLC

 

ARCHROCK GENERAL PARTNER, L.P.

 

ARCHROCK PARTNERS OPERATING LLC

 

ARCHROCK PARTNERS LEASING LLC

 

and

 

ARCHROCK PARTNERS, L.P.

 

dated as of

 

October 31, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I CONTRIBUTIONS, CONVEYANCES, ACKNOWLEDGMENTS AND DISTRIBUTIONS

1

 

 

1.1

Transactions

1

1.2

Transaction Taxes

2

1.3

Proration of 2016 Ad Valorem Taxes

2

 

 

 

ARTICLE II CLOSING

3

 

 

2.1

Closing

3

2.2

Deliveries at the Closing

3

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS

4

 

 

3.1

Organization and Existence

4

3.2

Authority and Approval

4

3.3

No Conflict

4

3.4

Consents

5

3.5

Laws and Regulations; Litigation

5

3.6

No Adverse Changes

6

3.7

Employee Benefits

6

3.8

Management Projections; Financial and Operational Information

6

3.9

Environmental Matters

6

3.10

Contracts

7

3.11

Equipment

7

3.12

Sufficiency of Assets

8

3.13

Licenses; Permits

8

3.14

Insurance

8

3.15

Brokerage Arrangements

8

3.16

Investment

8

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE RECIPIENTS

9

 

 

4.1

Organization and Existence

9

4.2

Authority and Approval

9

4.3

Delivery of Opinion

9

4.4

Brokerage Arrangements

9

4.5

Newly Issued Common Units

10

 

ii

--------------------------------------------------------------------------------


 

ARTICLE V CONDITIONS TO CLOSING

10

 

 

5.1

Conditions to Each Party’s Obligation to Effect the Transactions

10

5.2

Conditions to the Obligation of the Recipients

10

5.3

Conditions to the Obligation of the Contributors

11

 

 

 

ARTICLE VI COVENANTS, ETC.

11

 

 

6.1

Regulatory Filings; Consents

11

6.2

Independent Investigation

12

6.3

General

12

6.4

Revisions to Schedules A and B

12

6.5

Inadvertent Transfers of, or Failure to Transfer, Assets

12

6.6

Nasdaq Listing

13

6.7

Recipient’s Obligations

13

6.8

Contributor’s Obligations

13

6.9

Conduct and Preservation of the Business

13

 

 

 

ARTICLE VII INDEMNIFICATION

13

 

 

7.1

Indemnification of the Contributors and Other Parties

13

7.2

Indemnification of the Recipients and other Parties

14

7.3

Demands

14

7.4

Right to Contest and Defend

14

7.5

Cooperation

15

7.6

Right to Participate

15

7.7

Payment of Damages

15

7.8

Limitations on Indemnification

16

7.9

Survival

16

7.10

Sole Remedy

16

7.11

Express Negligence Rule

17

 

 

 

ARTICLE VIII TERMINATION

17

 

 

8.1

Events of Termination

17

8.2

Effect of Termination

18

 

 

 

ARTICLE IX MISCELLANEOUS

18

 

 

9.1

Transfer Restrictions

18

9.2

Registration Rights of MLP LP LLC and its Affiliates

18

9.3

Expenses

21

 

iii

--------------------------------------------------------------------------------


 

9.4

Right of Offset

21

9.5

Notices

21

9.6

Governing Law

22

9.7

Public Statements

22

9.8

Form of Payment

22

9.9

Entire Agreement; Amendments and Waivers

23

9.10

Binding Effect and Assignment

23

9.11

Severability

23

9.12

Interpretation

23

9.13

Headings and Schedules

23

9.14

Counterparts

23

 

EXHIBITS AND SCHEDULES

 

Exhibit A

 

Archrock Leasing Bill of Sale

Exhibit B

 

OpCo Bill of Sale

Exhibit C

 

APLP Bill of Sale

Exhibit D

 

APLP Operating Bill of Sale

Exhibit E

 

First Amendment to Fourth Amended and Restated Omnibus Agreement

Schedule A

 

Compression Equipment

Schedule B

 

Compression Agreements

Schedule 3.10

 

Contracts (Breach, Enforceability and Refund)

Schedule 3.11

 

Compression Equipment (Permitted Liens)

Schedule 3.14

 

Insurance

 

iv

--------------------------------------------------------------------------------


 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

This Contribution, Conveyance and Assumption Agreement (this “Agreement”) is
made and entered into effective as of October 31, 2016 by and among
Archrock, Inc., a Delaware corporation (“AROC”), Archrock Services, L.P., a
Delaware limited partnership (“OpCo”), Archrock Services Leasing LLC, a Delaware
limited liability company (“Archrock Leasing”), Archrock GP LP LLC, a Delaware
limited liability company (“LP LLC”), Archrock GP LLC, a Delaware limited
liability company (“GP LLC”), Archrock MLP LP LLC, a Delaware limited liability
company (“MLP LP LLC”), Archrock General Partner, L.P., a Delaware limited
partnership (“GP”), Archrock Partners Operating LLC, a Delaware limited
liability company (“APLP Operating”), Archrock Partners Leasing LLC, a Delaware
limited liability company (“APLP Leasing”), and Archrock Partners, L.P., a
Delaware limited partnership (“APLP”).

 

RECITALS:

 

WHEREAS, at the Closing (as defined below), each of the events and transactions
set forth in Section 1.1 below shall occur; and

 

WHEREAS, the Contributors (as defined below) desire to contribute the Assets (as
defined below) to APLP in exchange for an aggregate consideration of $85.0
million, consisting of (i) a number of common units representing limited partner
interests in APLP (the “New Common Units”) to be issued to MLP LP LLC and (ii) a
number of general partner units in APLP (the “New GP Units”) to be issued to GP
to maintain its level of general partner interest in APLP, in each case at a per
APLP common unit price equal to the quotient of (i) the volume weighted daily
average price of the APLP common units for each of the thirty (30) trading days
ending one trading day prior to the Closing Date, as reported on the NASDAQ
Global Select Market (or any applicable successor exchange) and (2) thirty (30).

 

NOW, THEREFORE, in consideration of the mutual undertakings and agreements
contained in this Agreement, the parties hereto agree as follows:

 

ARTICLE I
CONTRIBUTIONS, CONVEYANCES, ACKNOWLEDGMENTS AND DISTRIBUTIONS

 

1.1                               Transactions.  Pursuant to the terms hereof,
each of the following transactions (collectively, the “Transactions”) is
occurring as of the Closing Date:

 

(a)                                 Archrock Leasing sells to OpCo the
compression equipment set forth on Schedule A (the “Compression Equipment”) and
in exchange the balance under the existing revolving note, dated October 1,
2007, from Archrock Leasing in favor of OpCo is reduced by an amount equal to
the net book value of the Compression Equipment as of the Closing Date, all
pursuant to and in accordance with that certain Bill of Sale between Archrock
Leasing and OpCo in the form set forth as Exhibit A (the “Archrock Leasing Bill
of Sale”);

 

(b)                                 OpCo contributes to APLP (i) the master
agreements and compression services agreements set forth on Schedule B (the
“CSAs”), and (ii) the Compression Equipment (the items described in clauses
(i) and (ii) together being referred to herein as the “Assets”) (of

 

--------------------------------------------------------------------------------


 

which Assets (a) an undivided 1.985107331150% interest shall be deemed
contributed to LP LLC, by LP LLC to GP and by GP to APLP, (b) an undivided
.000019851272% interest shall be deemed contributed to GP LLC, by GP LLC to GP
and by GP to APLP and (c) an undivided 98.014872817578% interest shall be deemed
contributed to MLP LP LLC and by MLP LP LLC to APLP) in exchange for the
following: (A) APLP’s issuance of the New Common Units to MLP LP LLC, and
(B) APLP’s issuance of the New GP Units to GP in consideration of GP maintaining
its current level of general partner interest in APLP), all pursuant to and in
accordance with that certain Bill of Sale between OpCo and APLP in the form set
forth as Exhibit B (the “OpCo Bill of Sale”);

 

(c)                                  APLP sells the Assets to APLP Operating in
exchange for an increase in the balance under the existing revolving note dated
July 26, 2010 from APLP Operating in favor of APLP in an amount equal to the net
book value of the Compression Equipment as of the Closing Date pursuant to and
in accordance with that certain Bill of Sale between APLP and APLP Operating
dated as of the Closing Date in the form set forth as Exhibit C (the “APLP Bill
of Sale”);

 

(d)                                 APLP Operating sells the Compression
Equipment to APLP Leasing, and in exchange the balance under the existing
revolving note, dated July 30, 2008, from APLP Leasing in favor of APLP
Operating is increased by an amount equal to the net book value of the
Compression Equipment as of the Closing Date, all pursuant to and in accordance
with that certain Bill of Sale between APLP Operating and APLP Leasing dated as
of the Closing Date in the form set forth as Exhibit D (the “APLP Operating Bill
of Sale”); and

 

(e)                                  MLP LP LLC and GP hereby agree that they
will not be entitled to, and will not receive, a cash distribution relating to
the quarter ended September 30, 2016 in respect of the New Common Units, the New
GP Units or the Incentive Distribution Rights (as defined in the APLP limited
partnership agreement) related to such New Common Units.

 

1.2                               Transaction Taxes.  All sales, use, transfer,
filing, recordation, registration and similar taxes and fees arising from or
associated with the transactions contemplated hereunder other than taxes based
on income (“Transaction Taxes”), shall be borne 50% on a joint and several basis
by Archrock Leasing and OpCo (each a “Contributor” and, together, the
“Contributors”) and 50% by APLP.  To the extent under applicable law the
transferee is responsible for filing tax returns in respect of Transaction
Taxes, APLP shall prepare and file all such returns.  The parties shall provide
such certificates and other information and otherwise cooperate to the extent
reasonably required to minimize Transaction Taxes.  The party that is not
responsible under applicable law for paying the Transaction Taxes shall pay its
share of the Transaction Taxes to the responsible party prior to the due date of
such taxes.

 

1.3                               Proration of 2016 Ad Valorem Taxes.  Ad
valorem taxes relating to the Equipment for the 2016 year shall be prorated on a
daily basis between APLP Leasing on the one hand and Archrock Leasing on the
other hand, with Archrock Leasing responsible for the prorated portion of such
taxes for the period (for purposes of this Section 1.3, “period” means the
period beginning on the assessment date for ad valorem taxes through the day
before the next assessment date for such taxes) up to and including the Closing
Date and APLP Leasing responsible for the prorated portion of such taxes after
the Closing Date.  The party that receives

 

2

--------------------------------------------------------------------------------


 

the ad valorem tax billing (the “Billed Party”) shall provide a copy of such
billing to the other party together with a calculation of the prorated ad
valorem taxes owed by each party. The party that did not receive the ad valorem
tax billing shall pay its prorated portion of the ad valorem taxes to the Billed
Party prior to the due date of such taxes and the Billed Party shall be
responsible for the timely payment of the ad valorem taxes to the taxing
authorities.

 

ARTICLE II
CLOSING

 

2.1                               Closing.  The closing (the “Closing”) of the
Transactions will be held at the offices of Latham & Watkins LLP, 811 Main
Street, Suite 3700, Houston, Texas at 9:00 a.m. (Houston, Texas time) on the
later of (a) the first business day after the conditions set forth in Article V
have been satisfied or waived (other than conditions which, by their nature, are
to be satisfied on the Closing Date) and (b) such other date and time as to
which the parties agree in writing, in each case subject to the rights of the
parties under Article V and Article VIII. The date on which the Closing occurs
is herein referred to as the “Closing Date.” The Closing shall be deemed
effective as of 12:01 a.m. (Houston, Texas time) on the Closing Date.

 

2.2                               Deliveries at the Closing.  At the Closing:

 

(a)                                 Each party will execute and deliver the
bills of sale described in Section 1.1 to which it is a party;

 

(b)                                 APLP will issue the New Common Units to MLP
LP LLC and the New GP Units to GP;

 

(c)                                  The Contributors will deliver to APLP a
certificate (i) stating that each of the Contributors is not a foreign
corporation, foreign partnership, foreign trust or foreign estate,
(ii) providing their U.S. Employer Identification Numbers and (iii) providing
their addresses, all pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended;

 

(d)                                 The Contributors will deliver to the
Recipients a certificate dated the Closing Date and signed by an authorized
officer of each of the Contributors confirming the matters set forth in
Section 5.2(a) and (b);

 

(e)                                  The Recipients will deliver to the
Contributors a certificate dated the Closing Date and signed by an authorized
officer of each of the Recipients confirming the matters set forth in
Section 5.3(a) and (b);

 

(f)                                   Each party will execute and deliver all
other documents, certificates and other instruments required to be delivered or
caused to be delivered by it pursuant to this Agreement; and

 

(g)                                  Each party to the Fourth Amended and
Restated Omnibus Agreement, dated as of November 3, 2015, by and among AROC,
OpCo, GP LLC, GP, APLP and APLP Operating (the “Omnibus Agreement”) will execute
the First Amendment thereto in the form set forth as Exhibit E.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE CONTRIBUTORS

 

Each of the Contributors hereby represents and warrants, jointly and severally,
to APLP, APLP Operating and APLP Leasing (collectively, the “Recipients”) that,
except as disclosed in the forms, documents and reports filed or furnished by
AROC with the U.S. Securities and Exchange Commission (the “SEC”) between
January 1, 2016 and the Closing Date, as of the date hereof and as of the
Closing Date (except for such representations and warranties expressly made as
of a specified date):

 

3.1                               Organization and Existence.  Each of the
Contributors and MLP LP LLC has been duly organized and is validly existing and
in good standing under the laws of its jurisdiction of formation, with full
limited liability company or limited partnership power and authority to own,
lease and operate the properties and assets it now owns, leases and operates and
to carry on its business as and where such properties and assets are now owned
or held and such business is now conducted.  Each of the Contributors and MLP LP
LLC is duly qualified to transact business and is in good standing as a limited
liability company or limited partnership in each other jurisdiction in which
such qualification is required for the conduct of its business, except where the
failure to so qualify or to be in good standing does not have a material adverse
effect on the business, financial or operating condition or results of
operations of the Business (defined herein) or the Assets, taken as a whole (a
“Material Adverse Effect”).

 

3.2                               Authority and Approval.  Each of the
Contributors and MLP LP LLC has the limited liability company or limited
partnership power and authority to execute and deliver this Agreement, to
consummate the Transactions and to perform all the terms and conditions hereof
to be performed by it.  The execution and delivery by the Contributors and MLP
LP LLC of this Agreement, the performance by each of them of all the terms and
conditions hereof to be performed by it and the consummation of the Transactions
have been duly authorized and approved by all requisite limited liability
company or limited partnership action of each of them.  This Agreement
constitutes the valid and binding obligation of each of the Contributors and MLP
LP LLC, enforceable against each of them in accordance with its terms, except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting enforcement of creditors’ rights
generally and by general principles of equity (whether applied in a proceeding
at law or in equity).

 

3.3                               No Conflict.  This Agreement and the execution
and delivery hereof by the Contributors and MLP LP LLC do not, and the
fulfillment and compliance with the terms and conditions hereof and the
consummation of the transactions contemplated hereby will not:

 

(a)                                 conflict with any of the provisions of the
charter documents or equivalent governing instruments of the Contributors and
MLP LP LLC or the provisions of the CSAs;

 

(b)                                 conflict with any provision of any law or
administrative regulation or any judicial, administrative or arbitration order,
award, judgment, writ, injunction or decree applicable to any Contributor or MLP
LP LLC;

 

4

--------------------------------------------------------------------------------


 

(c)                                  conflict with, result in a breach of,
constitute a default under (whether with notice or the lapse of time or both) or
accelerate or permit the acceleration of the performance required by, or require
any consent, authorization or approval under, any material indenture, mortgage,
lien or material agreement, contract, commitment or instrument to which any
Contributor or MLP LP LLC is a party or by which it is bound or to which any of
its property is subject;

 

(d)                                 result in the creation of, or afford any
person the right to obtain, any material lien, charge or encumbrance on the
capital stock or other equity interests, property or assets of any Contributor
or MLP LP LLC under any such material indenture, mortgage, lien, agreement,
contract, commitment or instrument; or

 

(e)                                  result in the revocation, cancellation,
suspension or material modification, singly or in the aggregate, of any
Governmental Approval (as defined below) possessed by any Contributor or MLP LP
LLC that is necessary or desirable for the ownership, lease or operation of its
properties and other assets in the conduct of its business as now conducted,
including any Governmental Approvals under any applicable Environmental Law (as
defined below);

 

except, in the case of clauses (b), (c), (d) and (e), as would not have,
individually or in the aggregate, a Material Adverse Effect and except for such
as will have been cured at or prior to the Closing.

 

3.4                               Consents.  Other than filings required under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the rules and
regulations thereunder (the “HSR Act”) and except for notice to, or consent of,
Governmental Authorities (as defined below) related to the transfer of
environmental permits, no consent, approval, license, permit, order, or
authorization of, or registration, declaration, or filing with, (each a
“Governmental Approval”) any court or federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
(collectively, “Governmental Authorities”) or other person or entity is required
to be obtained or made by or with respect to the Contributors or MLP LP LLC in
connection with:

 

(a)                                 the execution, delivery, and performance of
this Agreement or the consummation of the Transactions;

 

(b)                                 the enforcement against the Contributors or
MLP LP LLC of their respective obligations hereunder; or

 

(c)                                  following the Closing, the conduct by APLP
of the business  represented by the Assets as it was conducted immediately prior
to the Closing Date (the “Business”).

 

3.5                               Laws and Regulations; Litigation.  There are
no pending claims, fines, actions, suits, demands, investigations or proceedings
or any arbitration or binding dispute resolution proceeding (collectively,
“Litigation”) with respect to which any of the Contributors or MLP LP LLC has
been contacted in writing by or on behalf of the plaintiff or claimant, against
or affecting the Business or the Assets or their ownership of the Business or
the Assets (other than Litigation under any Environmental Law, which is the
subject of Section 3.9) that (i) would individually, or in the aggregate, have a
Material Adverse Effect or (ii) seek any material injunctive relief.  Except as
would not, individually or in the aggregate, have a Material Adverse

 

5

--------------------------------------------------------------------------------


 

Effect, (x) the Contributors and MLP LP LLC are not in violation of or in
default under any law or regulation or under any order (other than Environmental
Laws, which are the subject of Section 3.9) of any Governmental Authority
applicable to it and (y) there is no Litigation (other than Litigation under any
Environmental Law, which is the subject of Section 3.9) pending or, to any
Contributor’s knowledge, threatened against or affecting such Contributor or MLP
LP LLC, or any of their respective properties or assets, at law or in equity, by
or before any Governmental Authority having jurisdiction over such party. 
Except as would not, individually or in the aggregate, have a Material Adverse
Effect, no Litigation is pending or, to any Contributor’s knowledge, threatened
to which any Contributor or MLP LP LLC is or may become a party that questions
or involves the validity or enforceability of any of their respective
obligations under this Agreement or seeks to prevent or delay, or damages in
connection with, the consummation of the Transactions.

 

3.6                               No Adverse Changes.  Except for changes in the
ordinary course of business due to matters that generally affect the economy or
the industry in which the Business is engaged (including but not limited to
fluctuations in the prices of natural gas or crude oil or any derivative of
natural gas or crude oil), since December 31, 2015 there have been no changes in
the Assets or the liabilities, financial or operational condition or results of
operations of the Business that have had a Material Adverse Effect.  Since
January 1, 2016 the Contributors have caused the Business to be conducted in the
ordinary course and in substantially the same manner as previously conducted.

 

3.7                               Employee Benefits.  The Business does not have
and never has had any employees.  None of the Contributors is a party to or is
bound by any collective bargaining agreement with respect to any employees who
perform services in connection with the Business. The Business does not and has
never sponsored, maintained, contributed to or been a party to any employee
benefit plan as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended, or any other employee benefit or compensation
arrangement, agreement or program.

 

3.8                               Management Projections; Financial and
Operational Information.  The projections (including projections of maintenance
capital and allocated sales, general and administrative expense required for the
Assets) provided to APLP (including those provided to Simmons & Company
International (“Simmons”), the financial advisor to the conflicts committee (the
“Conflicts Committee”) of the Board of Directors of GP LLC) by the Contributors
as part of APLP’s due diligence review of the Business in connection with this
Agreement have a reasonable basis and are consistent with management’s current
expectations. The historical and current information regarding horsepower,
revenues and costs of sales relating to the Assets and the Business provided to
Simmons as part of its review of the Assets for the Conflicts Committee (the
“Financial and Operational Information”) is correct and complete for the periods
covered, in all material respects, and is derived from the Contributors’ books
and records. The Contributors have not intentionally withheld disclosure from
the Conflicts Committee and/or its advisors of any fact that, to their
knowledge, would have a Material Adverse Effect.

 

3.9                               Environmental Matters.  With respect to the
Business, except as do not (individually or in the aggregate) have a Material
Adverse Effect, the Contributors (i) are in compliance with any and all
applicable federal, state and local laws and regulations relating to

 

6

--------------------------------------------------------------------------------


 

the prevention of pollution or protection of the environment or imposing
liability or standards of conduct concerning any Hazardous Materials (as defined
below) (“Environmental Laws”), (ii) have received all permits required of them
under applicable Environmental Laws to conduct the Business as presently
conducted, (iii) are in compliance with all terms and conditions of any such
permits and (iv) do not have any liability in connection with the release into
the environment of any Hazardous Material. The term “Hazardous Material” means
(A) any “hazardous substance” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, (B) any “hazardous
waste” as defined in the Resource Conservation and Recovery Act, as amended,
(C) any petroleum or petroleum product, (D) any polychlorinated biphenyl and
(E) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material, waste or substance regulated under or within the meaning of any
applicable Environmental Law.

 

3.10                        Contracts.

 

(a)                                 True and complete copies of the CSAs have
been made available to APLP.  Except as set forth in Schedule 3.10, the
Contributors are not and, to the Contributors’ knowledge, no other party is in
default under or in breach or violation of (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default under or a
breach or violation or lapse of) any term, condition or provision of any CSA
except for defaults, breaches, violations or events that, individually or in the
aggregate, do not have a Material Adverse Effect.

 

(b)                                 Except as set forth in Schedule 3.10, each
of the CSAs constitutes a valid, binding and enforceable obligation of any
Contributor that is a party thereto and, to the Contributors’ knowledge,
enforceable obligations of any other party thereto, in accordance with its terms
(subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered on
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing) and is in full force and effect, and no defenses, off-sets or
counterclaims have been asserted or, to the Contributors’ knowledge, threatened
by any party thereto, nor has any Contributor waived any material rights
thereunder.

 

(c)                                  Except as set forth in Schedule 3.10, to
the Contributors’ knowledge, (i) none of the Contributors has received any
compensation for services provided under any CSA that is subject to any refund
or creates any repayment obligation either by or to any Contributor, and there
is no basis for a claim that a refund is due and (ii)  APLP Operating will be
entitled to receive the full contract price, in accordance with the terms of
each CSA, for all services provided thereunder on and after the Closing Date.

 

3.11                        Equipment.

 

(a)                                 The applicable Contributor and MLP LP LLC
has good and marketable, legal and indefeasible title to the Equipment, free and
clear of all preferential purchase rights, options or other rights to purchase
and in each case free and clear of all security interests, liens, mortgages,
pledges, charges, claims, restrictions, easements, encumbrances and rights of
others (“Liens”) for sums not yet due except (i) those set forth in
Schedule 3.11, (ii) mechanics’,

 

7

--------------------------------------------------------------------------------


 

carriers’, workmen’s, repairmen’s or other like Liens arising or incurred in the
ordinary course of business, (iii) Liens for taxes that are not due and payable
or that may thereafter be paid without penalty, (iv) Liens securing debt of AROC
that will be released prior to or as of the Closing (a complete list of which is
set forth on Schedule 3.11) and (v) other imperfections of title or encumbrances
that, individually or in the aggregate, could not reasonably be expected to
materially interfere with the ordinary conduct of the Business (the Liens
described in clauses (i), (ii), (iii), (iv) and (v) above are hereinafter
referred to collectively as “Permitted Liens”).

 

(b)                                 The Equipment is, in the aggregate, in good
operating condition and repair (normal wear and tear excepted) and has been
maintained in accordance with applicable laws and regulations, as well as
generally accepted industry practice, and is adequate for the purposes for which
it is currently being used or held for use.

 

3.12                        Sufficiency of Assets.  The Assets constitute all of
the assets necessary to conduct the Business in a manner materially consistent
with the Financial and Operational Information.

 

3.13                        Licenses; Permits.  The Contributors hold all
licenses, permits and authorizations (other than environmental permits, which
are the subject of Section 3.9) that are necessary for the conduct of the
Business and the ownership and current operation of the Assets, each in
compliance with applicable law and regulation of Governmental Authorities,
except for those the failure of which to have, individually or in the aggregate,
does not have a Material Adverse Effect.  The Contributors have complied in all
material respects with all terms and conditions thereof.

 

3.14                        Insurance.  The Contributors or their affiliates
maintain policies of fire and casualty, liability, and other forms of property
and liability insurance related to the Assets and the Business in such amounts,
with such deductibles, and against such risks and losses as are, in the
Contributors’ judgment, reasonable for the Business and the Assets, and such
policies are listed on Schedule 3.14.  All such policies are in full force and
effect, all premiums due and payable thereon have been paid, and no notice of
cancellation or termination has been received with respect to any such policy
that has not been replaced on substantially similar terms prior to the date of
such cancellation.  To the Contributors’ knowledge, the activities and
operations of the Business have been conducted in a manner so as to conform in
all material respects to all applicable provisions of those insurance policies.

 

3.15                        Brokerage Arrangements.  None of the Contributors
has entered, directly or indirectly, into any agreement with any person, firm or
corporation that would obligate APLP to pay any commission, brokerage or
“finder’s fee” or other fee in connection with this Agreement or the
Transactions.

 

3.16                        Investment.  MLP LP LLC is not acquiring the New
Common Units with a view to or for sale in connection with any distribution
thereof or any other security related thereto within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”).  MLP LP LLC is
familiar with investments of the nature of the New Common Units, understands
that this investment involves substantial risks, has adequately investigated
APLP and the New Common Units, and has substantial knowledge and experience in
financial and business matters such that it is capable of evaluating, and has
evaluated, the merits and risks inherent in purchasing the New

 

8

--------------------------------------------------------------------------------


 

Common Units, and is able to bear the economic risks of such investment.  MLP LP
LLC has had the opportunity to visit with APLP and meet with the officers of its
general partner and other representatives to discuss the business, assets,
liabilities, financial condition, and operations of APLP, has received all
materials, documents and other information that MLP LP LLC deems necessary or
advisable to evaluate APLP and the New Common Units, and has made its own
independent examination, investigation, analysis and evaluation of APLP and the
New Common Units, including its own estimate of the value of the New Common
Units.  MLP LP LLC has undertaken such due diligence (including a review of the
properties, liabilities, books, records and contracts of APLP) as MLP LP LLC
deems adequate.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE RECIPIENTS

 

Each of the Recipients hereby represents and warrants, jointly and severally, to
the Contributors that as of the date hereof and as of the Closing Date (except
for such representations and warranties expressly made as of a specified date):

 

4.1                               Organization and Existence.  Each of the
Recipients is a partnership or limited liability company validly existing and in
good standing under the laws of the State of Delaware, with full partnership or
limited liability company power and authority to own, lease and operate the
properties and assets it now owns, leases and operates and to carry on its
business as and where such properties and assets are now owned or held and such
business is now conducted.  Each of the Recipients is duly qualified to transact
business as a limited partnership or limited liability company and is in good
standing in each other jurisdiction in which such qualification is required for
the conduct of its business, except where the failure to so qualify or to be in
good standing does not have a material adverse effect on the business, financial
condition or results of operations of the Recipients, taken as a whole (a
“Recipient Material Adverse Effect”).

 

4.2                               Authority and Approval.  Each of the
Recipients has the partnership or limited liability company power and authority
to execute and deliver this Agreement, to consummate the Transactions and to
perform all the terms and conditions hereof to be performed by it.  The
execution and delivery by the Recipients of this Agreement, the performance by
each of them of all the terms and conditions hereof to be performed by it and
the consummation of the Transactions have been duly authorized and approved by
all requisite partnership or limited liability company action of each of the
Recipients.  This Agreement constitutes the valid and binding obligation of each
of the Recipients, enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting enforcement of creditors’ rights generally and
by general principles of equity (whether applied in a proceeding at law or in
equity).

 

4.3                               Delivery of Opinion.  Simmons has delivered an
opinion to the Conflicts Committee that, as of the date of such opinion, the
aggregate consideration to be paid by the Recipients as consideration for the
Assets pursuant to this Agreement is fair to the common unitholders of APLP
(other than OpCo and its subsidiaries) from a financial point of view.

 

4.4                               Brokerage Arrangements.  No Recipient has
entered, directly or indirectly, into any agreement with any person, firm or
corporation that would obligate the Contributors or any

 

9

--------------------------------------------------------------------------------


 

of their affiliates (other than the Recipients) to pay any commission, brokerage
or “finder’s fee” or other fee in connection with this Agreement or the
Transactions.

 

4.5                               Newly Issued Common Units.  The New Common
Units being issued at Closing will be, when issued in consideration for the
contribution by the Contributors of the Assets, validly issued, fully paid and
nonassessable (except as such nonassessability may be affected by the Delaware
Revised Uniform Limited Partnership Act) and free of any preemptive or similar
rights (other than those set forth in APLP’s limited partnership agreement).

 

ARTICLE V
CONDITIONS TO CLOSING

 

5.1                               Conditions to Each Party’s Obligation to
Effect the Transactions.  The respective obligation of each party to proceed
with the Closing is subject to the satisfaction or waiver by each of the parties
to this Agreement (subject to applicable laws) on or prior to the Closing Date
of all of the following conditions:

 

(a)                                 all necessary filings with and consents of
any Governmental Authority required for the consummation of the Transactions
shall have been made and obtained, all waiting periods with respect to filings
made with Governmental Authorities in contemplation of the consummation of the
Transactions shall have expired or been terminated;

 

(b)                                 all necessary consents, waivers, conditions
precedent or similar transfer restrictions held by or to be granted by any third
party, other than any Governmental Authority, required for the consummation of
the Transactions shall have been made and obtained, except where the failure to
so obtain does not have a Material Adverse Effect or Recipient Material Adverse
Effect or materially impair the ability of the parties to consummate the
Transactions;

 

(c)                                  no party shall be subject to any decree,
order or injunction of a court of competent jurisdiction that prohibits the
consummation of the Transactions and no statute, rule, regulation, order, decree
or injunction enacted, entered, or issued by any Governmental Authority, or
other legal restraint or prohibition preventing the consummation of the
Transactions, shall be in effect; and

 

(d)                                 the New Common Units shall have been
approved for listing upon notice of issuance on NASDAQ Global Select Market.

 

5.2                               Conditions to the Obligation of the
Recipients.  The obligation of the Recipients to proceed with the Closing is
subject to the satisfaction or waiver by the Recipients on or prior to the
Closing Date of the following conditions: (a) the Contributors shall have
materially performed their covenants and agreements contained in this Agreement
required to be performed on or prior to the Closing Date and (b) the
representations and warranties of the Contributors made in this Agreement shall
be true and correct (without regard to qualifications as to materiality or
Material Adverse Effect contained therein) as of the Closing Date (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case as of such earlier date), except in the case of clause (b) where
the failure of the representations and warranties to be true and correct,
individually or in the aggregate, has not had a Material Adverse Effect;
provided, that the Compression Equipment being utilized to service the customers
that are

 

10

--------------------------------------------------------------------------------


 

parties to the CSAs at the time of Closing shall not, taken together, consist of
less than an aggregate of 90% of the aggregate horsepower reflected in Schedule
A as of the effective date of this Agreement.  The Contributors shall have
delivered to the Recipients a certificate dated the Closing Date and signed by
an authorized officer of each of the Contributors confirming the foregoing
matters set forth in clauses (a) and (b) of this Section 5.2.

 

5.3                               Conditions to the Obligation of the
Contributors.  The obligation of the Contributors to proceed with the Closing is
subject to the satisfaction or waiver by the Contributors on or prior to the
Closing Date of the following conditions: (a) the Recipients shall have
materially performed their covenants and agreements contained in this Agreement
required to be performed on or prior to the Closing Date and (b) the
representations and warranties of the Recipients made in this Agreement shall be
true and correct (without regard to qualifications as to materiality or
Recipient Material Adverse Effect contained therein) as of the Closing Date
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case as of such earlier date), except in the case of
clause (b) where the failure of the representations and warranties to be true
and correct, individually or in the aggregate, has not had a Recipient Material
Adverse Effect.  The Recipients shall have delivered to the Contributors a
certificate dated the Closing Date and signed by an authorized officer of each
of the Recipients confirming the foregoing matters set forth in clauses (a) and
(b) of this Section 5.3.

 

ARTICLE VI
COVENANTS, ETC.

 

6.1                               Regulatory Filings; Consents.

 

(a)                                 As promptly as practicable but in any event
no later than five business days after the date of this Agreement, the
Contributors and the Recipients shall file with the Federal Trade Commission and
the Department of Justice any notifications and other documents required to be
filed by such party under the HSR Act with respect to the Transactions. The
parties shall consult with each other to respond promptly to any requests for
additional information made by either of such agencies and to cause the waiting
periods under the HSR Act to terminate or expire at the earliest possible date
after the date of filing. APLP will pay all filing fees under the HSR Act, but
each party will bear its own costs except OpCo will bear the costs of Archrock
Leasing for the preparation of any such filing.

 

(b)                                 The Contributors and the Recipients shall in
good faith cooperate with each other and (i) promptly prepare and file all
necessary documentation, (ii) effect all necessary applications, notices,
petitions and filings and execute all agreements and documents, (iii) use
commercially reasonable efforts to obtain the transfer or issuance to the
Recipients of all necessary consents, approvals and authorizations of all
Governmental Authorities at the earliest possible date and (iv) use commercially
reasonable efforts to obtain all consents, approvals and authorizations of all
other parties, in the case of each of clauses (i) through (iv) above as are
necessary or advisable to consummate the transactions contemplated by this
Agreement at the earliest possible date or required by the terms of any note,
bond, mortgage, indenture, deed of trust, license, franchise, permit,
concession, contract, lease or other instrument to which any of the Contributors
or the Recipients is a party or by which any of them is bound.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything in this Agreement,
the Recipients agree that the Contributors’ obligations under this Agreement
shall in no way require any Contributor to accept any condition or requirement
of any regulatory approval that is or could reasonably be determined to be
adverse to any Contributor or AROC.

 

6.2                               Independent Investigation.  The Recipients
acknowledge that in making the decision to enter into this Agreement and to
consummate the Transactions, they have relied solely on their own independent
investigation of the Business and the Assets and upon the express written
representations, warranties and covenants in this Agreement.  Without
diminishing the scope of the express written representations, warranties and
covenants of the parties in this Agreement and without affecting or impairing
its right to rely thereon, THE RECIPIENTS ACKNOWLEDGE THAT THE CONTRIBUTORS HAVE
NOT MADE, AND THE CONTRIBUTORS HEREBY EXPRESSLY DISCLAIM AND NEGATE, ANY OTHER
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, RELATING TO THE ASSETS OR THE
BUSINESS (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS).

 

6.3                               General.  Subject to Section 6.1(c), each
party hereto will use good-faith commercially reasonable efforts to take all
action and to do all things necessary, proper or advisable in order to
consummate the Transactions.

 

6.4                               Revisions to Schedules A and B.   Prior to the
Closing, the Contributors shall use commercially reasonable efforts to revise
Schedules A and B, as applicable, to reflect the compression equipment,
compression services agreements and master agreements that are anticipated to be
used to provide compression services as of the Closing Date to the customers
listed in Schedules A and B as of the date of this Agreement (except for such
equipment owned by any Recipient as of such date), with such changes to the
Schedules identified as of the Closing Date to reflect only those changes in the
compression services agreements with, and equipment then being used to provide
compression services to, the customers that occur in the ordinary course of
business and in compliance with Section 6.9.

 

6.5                               Inadvertent Transfers of, or Failure to
Transfer, Assets.  Within 10 business days following the Closing, the
Contributors shall provide the Recipients a definitive list (the “Closing Asset
List”) of the compression equipment, compression services agreements and master
agreements that were used as of the Closing Date to provide compression services
to the customers listed in Schedules A and B, as modified in accordance with
Section 6.4, with such changes from Schedules A and B provided pursuant to
Section 6.4 to reflect only those changes in compression equipment, compression
services agreements and master agreements governing the provisions of
compression services to the customers that occur in the ordinary course of
business and in compliance with Section 6.9; provided that such definitive list
must include compression equipment being utilized to service the customers that
are parties to the CSAs at the time of Closing consisting of at least an
aggregate of 90% of the aggregate horsepower reflected in Schedule A as of the
effective date of this Agreement.  In the event that the Closing Asset List
indicates that any assets were inadvertently transferred by the Contributors as
part of the Assets, the applicable Recipient shall execute, deliver and record
(where appropriate) any and all instruments or other documents of transfer,
conveyance and assignment, or amend or correct any

 

12

--------------------------------------------------------------------------------


 

such existing instruments or documents, and take such other action as OpCo may
reasonably request, as may be necessary or advisable to effect or evidence the
transfer of those assets to OpCo or such affiliate as OpCo directs.  In the
event that the Closing Asset List indicates that any Contributor failed to
transfer (A) any assets that are used to provide compression services under the
CSAs or (B) any CSAs as of the Closing Date, the applicable parties shall
execute, deliver and record (where appropriate) any and all instruments or other
documents of transfer, conveyance and assignment, or amend or correct any such
existing instruments or documents, and take such other action as APLP may
reasonably request, as may be necessary or advisable to effect or evidence the
transfer of those assets or CSAs in accordance with this Agreement.

 

6.6                               Nasdaq Listing.  Prior to the Closing, APLP
will use its best efforts to list, subject to notice of issuance, any New Common
Units on NASDAQ Global Select Market.

 

6.7                               Recipient’s Obligations. From and after the
Closing, APLP hereby agrees to guarantee the full and prompt payment when due of
the indemnification obligations of the Recipients pursuant to Section 7.1
(subject to all applicable limitations under this Agreement).  The guarantee
provided by APLP under this Section 6.7  shall be a guarantee of payment and not
of performance or collection.

 

6.8                               Contributor’s Obligations. From and after the
Closing, AROC hereby agrees to guarantee the full and prompt payment when due of
the indemnification obligations of the Contributors pursuant to Section 7.2
(subject to all applicable limitations under this Agreement).  The guarantee
provided by AROC under this Section 6.8  shall be a guarantee of payment and not
of performance or collection.

 

6.9                               Conduct and Preservation of the Business.
Except as expressly provided in this Agreement or as consented to in writing by
the Recipients (which consent shall not be unreasonably withheld, delayed or
conditioned), between the date of this Agreement and the earlier of the Closing
Date and the termination of this Agreement in accordance with Section 8.1, the
Contributors will maintain relationships with customers and will conduct the
Business and operate the Assets according to their ordinary course of business
consistent with past practice and in material compliance with all applicable
laws. From the date of this Agreement until the Closing, the Contributors shall
promptly notify the Recipients in writing of any fact, circumstance, event or
action the existence, occurrence or taking of which has had, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or has resulted in, or could reasonably be expected to result in the condition
set forth in Section 5.2(b) not being satisfied at the Closing.

 

ARTICLE VII
INDEMNIFICATION

 

7.1                               Indemnification of the Contributors and Other
Parties.  Solely for the purpose of indemnification in this Section 7.1, the
representations and warranties of the Recipients in this Agreement shall be
deemed to have been made without regard to any materiality or Recipient Material
Adverse Effect qualifiers.  From and after the Closing Date, and notwithstanding
any provision in the Omnibus Agreement to the contrary, the Recipients shall
indemnify and hold the Contributors and their affiliates (other than GP LLC, GP
and the Recipients and their respective

 

13

--------------------------------------------------------------------------------


 

subsidiaries), equity holders, directors, officers, employees, agents,
representatives and insurers (together with the Contributors, the “Contributor
Parties”) harmless from and against any and all damages (including exemplary
damages and penalties), losses, deficiencies, costs, expenses, obligations,
fines, expenditures, claims and liabilities, including reasonable counsel fees
and reasonable expenses of investigation, defending and prosecuting litigation
(collectively, the “Damages”), suffered by the Contributor Parties as a result
of, caused by, arising out of, or in any way relating to (a) any breach of a
representation or warranty of any Recipient in this Agreement, (b) any breach of
any agreement or covenant under this Agreement on the part of any Recipient or
(c)  the ownership, operation or conduct of the Businesses or the Assets on or
after the Closing Date, other than those for which the Recipients may be
indemnified by the Contributors hereunder.

 

7.2                               Indemnification of the Recipients and other
Parties.  Solely for the purpose of indemnification in this Section 7.2, the
representations and warranties of the Contributors in this Agreement shall be
deemed to have been made without regard to any materiality or Material Adverse
Effect qualifiers. From and after the Closing Date, and notwithstanding any
provision in the Omnibus Agreement to the contrary, the Contributors shall
indemnify and hold GP LLC, GP and the Recipients and their respective
subsidiaries, equity holders (other than LP LLC, MLP LP LLC and any of the
Contributor Parties), directors, officers, employees, agents, representatives
and insurers (together with the Recipients, the “Recipient Parties”) harmless
from and against any and all Damages suffered by the Recipient Parties as a
result of, caused by, arising out of, or in any way relating to (a) any breach
of a representation or warranty of any Contributor in this Agreement, (b) any
breach of any agreement or covenant under this Agreement on the part of any
Contributor or (c) the ownership, operation or conduct of the Business or the
Assets prior to the Closing Date.

 

7.3                               Demands.  Each indemnified party agrees that
promptly upon its discovery of facts giving rise to a claim for indemnity under
the provisions of this Agreement, including receipt by it of notice of any
demand, assertion, claim, action or proceeding, judicial or otherwise, by any
third party (such third party actions being collectively referred to herein as
the “Indemnity Claim”), with respect to any matter as to which it claims to be
entitled to indemnity under the provisions of this Agreement, it will give
prompt notice thereof in writing to the indemnifying party, together with a
statement of such information respecting any of the foregoing as it shall have. 
Such notice shall include a formal demand for indemnification under this
Agreement.  The indemnifying party shall not be obligated to indemnify the
indemnified party with respect to any Indemnity Claim if the indemnified party
knowingly failed to notify the indemnifying party thereof in accordance with the
provisions of this Agreement to the extent that knowing failure to notify
actually results in material prejudice or damage to the indemnifying party.

 

7.4                               Right to Contest and Defend.  The indemnifying
party shall be entitled at its cost and expense to contest and defend by all
appropriate legal proceedings any Indemnity Claim with respect to which it is
called upon to indemnify the indemnified party under the provisions of this
Agreement; provided, that notice of the intention to so contest shall be
delivered by the indemnifying party to the indemnified party within 20 days from
the date of receipt by the indemnifying party of notice by the indemnified party
of the assertion of the Indemnity Claim.  Any such contest may be conducted in
the name and on behalf of the indemnifying party or the

 

14

--------------------------------------------------------------------------------


 

indemnified party as may be appropriate.  Such contest shall be conducted and
prosecuted diligently to a final conclusion or settled in accordance with this
Section 7.4 by reputable counsel employed by the indemnifying party and not
reasonably objected to by the indemnified party, but the indemnified party shall
have the right but not the obligation to participate in such proceedings and to
be represented by counsel of its own choosing at its sole cost and expense.  The
indemnifying party shall have full authority to determine all action to be taken
with respect thereto; provided, however, that the indemnifying party will not
have the authority to subject the indemnified party to any obligation
whatsoever, other than the performance of purely ministerial tasks or
obligations not involving material expense.  If the indemnifying party does not
elect to contest any such Indemnity Claim or elects to contest such Indemnity
Claim but fails diligently and promptly to prosecute or settle such claim, the
indemnifying party shall be bound by the result obtained with respect thereto by
the indemnified party. If the indemnifying party shall have assumed the defense
of an Indemnity Claim, the indemnified party shall agree to any settlement,
compromise or discharge of an Indemnity Claim that the indemnifying party may
recommend and that by its terms obligates the indemnifying party to pay the full
amount of the liability in connection with such Indemnity Claim, which releases
the indemnified party completely in connection with such Indemnity Claim and
which would not otherwise adversely affect the indemnified party.

 

Notwithstanding the foregoing, the indemnifying party shall not be entitled to
assume the defense of any Indemnity Claim (and shall be liable for the
reasonable fees and expenses of counsel incurred by the indemnified party in
defending such Indemnity Claim) if the Indemnity Claim seeks an order,
injunction or other equitable relief or relief for other than money damages
against the indemnified party which the indemnified party reasonably determines,
after conferring with its outside counsel, cannot be separated from any related
claim for money damages.  If such equitable relief or other relief portion of
the Indemnity Claim can be so separated from that for money damages, the
indemnifying party shall be entitled to assume the defense of the portion
relating to money damages.

 

7.5                               Cooperation.  If requested by the indemnifying
party, the indemnified party agrees to cooperate with the indemnifying party and
its counsel in contesting any Indemnity Claim that the indemnifying party elects
to contest or, if appropriate, in making any counterclaim against the person
asserting the Indemnity Claim, or any cross-complaint against any person, and
the indemnifying party will reimburse the indemnified party for any expenses
incurred by it in so cooperating.  At no cost or expense to the indemnified
party, the indemnifying party shall cooperate with the indemnified party and its
counsel in contesting any Indemnity Claim.

 

7.6                               Right to Participate.  The indemnified party
agrees to afford the indemnifying party and its counsel the opportunity to be
present at, and to participate in, conferences with all persons, including
Governmental Authorities, asserting any Indemnity Claim against the indemnified
party or conferences with representatives of or counsel for such persons.

 

7.7                               Payment of Damages.  The indemnification
required hereunder shall be made by periodic payments of the amount thereof
during the course of the investigation or defense, within 10 days as and when
reasonably specific bills are received or loss, liability, claim, damage or
expense is incurred and reasonable evidence thereof is delivered.  In
calculating any amount to be paid by an indemnifying party by reason of the
provisions of this Agreement, the amount shall

 

15

--------------------------------------------------------------------------------


 

be reduced by all tax benefits and other reimbursements (including, without
limitation, insurance proceeds) credited to or received by the other party
related to the Damages.

 

7.8                               Limitations on Indemnification.

 

(a)                                 To the extent the Recipient Parties are
entitled to indemnification for Damages pursuant to Section 7.2(a) or (b), the
Contributors shall not be liable for those Damages unless the aggregate amount
of Damages exceeds $850,000 (the “Deductible”), and then only to the extent of
any such excess; provided, that the Contributors shall not be liable for Damages
that exceed, in the aggregate, $8,500,000 (the “Cap”) less the Deductible.

 

(b)                                 Notwithstanding clause (a) above, to the
extent the Recipient Parties are entitled to indemnification for Damages for
claims pursuant to Section 7.2(b) (solely with respect to agreements and/or
covenants to be performed after the Closing Date), Section 7.2(c), related to
the proviso in the first sentence of Section 6.5  or arising from fraud, the
Contributors shall be fully liable for such Damages without respect to the
Deductible or the limitations in Section 7.8(a).

 

(c)                                  To the extent the Contributor Parties are
entitled to indemnification for Damages pursuant to Section 7.1(a) or (b), the
Recipients shall not be liable for those Damages unless the aggregate amount of
Damages exceeds, in the aggregate, the Deductible, and then only to the extent
of any such excess; provided, that the Recipients shall not be liable for
Damages that exceed, in the aggregate, the Cap less the Deductible.

 

(d)                                 Notwithstanding clause (c) above, to the
extent the Contributor Parties are entitled to indemnification for Damages
pursuant to Section 7.1(c) or for claims arising from fraud, the Recipients
shall be fully liable for such Damages without respect to the Deductible and the
limitations in Section 7.8(c).

 

7.9                               Survival.

 

(a)                                 The liability of the Contributors for the
breach of any of the representations and warranties of the Contributors set
forth in Sections 3.1, 3.2, 3.3 and 3.11(a) shall be limited to claims for which
the Recipients deliver written notice to the Contributors on or before the date
that is two years after the Closing Date.  The liability of the Contributors for
the breach of any of the representations and warranties of the Contributors set
forth in Article III other than those set forth in the immediately previous
sentence shall be limited to claims for which the Recipients deliver written
notice to the Contributors on or before the date that is one year after the
Closing Date.

 

(b)                                 The liability of the Recipients for the
breach of any of the representations and warranties of the Recipients set forth
in Article IV shall be limited to claims for which the Contributors deliver
written notice to the Recipients on or before the date that is one year after
the Closing Date.

 

7.10                        Sole Remedy.  After the Closing, no party shall have
liability under this Agreement or the Transactions except as is provided in this
Article VII (other than claims or causes of action arising from fraud) and as
set forth in the Omnibus Agreement.

 

16

--------------------------------------------------------------------------------


 

7.11                        Express Negligence Rule.  THE INDEMNIFICATION AND
ASSUMPTION PROVISIONS PROVIDED FOR IN THIS AGREEMENT HAVE BEEN EXPRESSLY
NEGOTIATED IN EVERY DETAIL, ARE INTENDED TO BE GIVEN FULL AND LITERAL EFFECT,
AND SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, OBLIGATIONS, CLAIMS,
JUDGMENTS, LOSSES, COSTS, EXPENSES OR DAMAGES IN QUESTION ARISE OR AROSE SOLELY
OR IN PART FROM THE GROSS, ACTIVE, PASSIVE OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY, OR OTHER FAULT OF ANY INDEMNIFIED PARTY.  THE RECIPIENTS AND THE
CONTRIBUTORS ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS
NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE.  NOTICE IN THIS CONSPICUOUS
NOTICE IS NOT INTENDED TO PROVIDE OR ALTER THE RIGHTS AND OBLIGATIONS OF THE
PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS AGREEMENT.

 

ARTICLE VIII
TERMINATION

 

8.1                               Events of Termination.  This Agreement may be
terminated at any time prior to the Closing Date:

 

(a)                                 by mutual written consent of OpCo and APLP;

 

(b)                                 by either OpCo or APLP in writing after the
date that is six months after the date of this Agreement if the Closing has not
occurred by that date, provided that as of that date the terminating party is
not in default under this Agreement;

 

(c)                                  by either OpCo or APLP in writing without
prejudice to other rights and remedies the terminating party or its affiliates
may have (provided the terminating party and its affiliates are not otherwise in
material default or breach of this Agreement, or have not failed or refused to
close without justification hereunder), if the other party or its affiliates
shall have (i) materially failed to perform its covenants or agreements
contained herein required to be performed on or prior to the Closing Date, or
(ii) materially breached any of its representations or warranties contained
herein; provided, however, that in the case of clause (i) or (ii), the
defaulting party shall have a period of 30 days following written notice from
the non-defaulting party to cure any breach of this Agreement, if the breach is
curable; provided further, that for purposes of this Section 8.1(c), the term
“affiliates,” when used with respect to OpCo, shall not include GP LLC, GP or
the Recipients and their respective subsidiaries, and, when used with respect to
APLP, shall not include LP LLC, MLP LP LLC or the Contributors and their
respective subsidiaries;

 

(d)                                 by either OpCo or APLP in writing, without
liability, if there shall be any order, writ, injunction or decree of any
Governmental Authority binding on the parties that prohibits or restrains any
party from consummating the Transactions; provided, that the applicable party
shall have used its reasonable best efforts to have any such order, writ,
injunction or decree removed but it shall not have been removed within 30 days
after entry by the Governmental Authority; or

 

17

--------------------------------------------------------------------------------


 

(e)                                  by OpCo, if any Governmental Authority
shall have indicated that any Contributor may be required to accept any
condition or requirement of any regulatory approval that is or could reasonably
be determined to be adverse to that Contributor or AROC.

 

8.2                               Effect of Termination.  In the event of the
termination of this Agreement by a party as provided in Section 8.1, this
Agreement shall thereafter become void except for this Section 8.2 and
Section 9.3.  Nothing in this Section 8.2 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or to impair any rights of any party under this Agreement.  If
this Agreement is terminated by APLP pursuant to Section 8.1(c), then OpCo shall
reimburse APLP for its out-of-pocket expenses incurred in connection with the
negotiation, execution and performance of this Agreement (including legal fees
and fees paid to Simmons, in either case incurred by APLP or the Conflicts
Committee).  If this Agreement is terminated by OpCo pursuant to Section 8.1(e),
then OpCo shall reimburse APLP for 50% of its out-of-pocket expenses incurred in
connection with the negotiation, execution and performance of this Agreement
(including legal fees and fees paid to Simmons, in either case incurred by APLP
or the Conflicts Committee).

 

ARTICLE IX
MISCELLANEOUS

 

9.1                               Transfer Restrictions.

 

(a)                                 For a 180-day period beginning on the
Closing Date, neither the New Common Units nor any interest therein shall be
transferable by MLP LP LLC without the prior written consent of APLP, except for
transfers to affiliated entities of the Contributors in compliance with the
provisions of the Securities Act, and the rules and regulations thereunder. 
APLP shall require (in form and substance reasonably satisfactory to APLP) any
proposed permitted transferee of any such New Common Units or any interest
therein to be acquired from MLP LP LLC to agree to take and hold such New Common
Units or any interest therein subject to the provisions and upon the conditions
specified in this Section 9.1. Any transfer of those New Common Units or any
interest therein otherwise than in accordance with the terms of this Agreement
and the requirements of APLP’s Second Amended and Restated Agreement of Limited
Partnership dated July 30, 2015, as may be amended, shall be null and void.

 

(b)                                 Notwithstanding Section 9.1(a), neither the
New Common Units nor any interest therein shall be transferable by MLP LP LLC,
except for transfers to affiliated entities of the Contributors, until such time
as the GP determines, based on advice of counsel, that each such New Common Unit
should have, as a substantive matter, like intrinsic economic and federal income
tax characteristics, in all material respects, to the intrinsic economic and
federal income tax characteristics of an Initial Common Unit (as defined in
APLP’s limited partnership agreement).  In connection with the condition imposed
by this Section 9.1, the GP may take whatever steps are required to provide
economic uniformity to such New Common Units, including the application of
Section 6.2(c) of APLP’s limited partnership agreement.  For the avoidance of
doubt, such determination by the GP may occur at any time following the Closing
Date.

 

18

--------------------------------------------------------------------------------


 

9.2                               Registration Rights of MLP LP LLC and its
Affiliates.

 

(a)                                 If (i) MLP LP LLC or any affiliate of MLP LP
LLC (including for purposes of this Section 9.2, any affiliate of MLP LP LLC as
of the date hereof notwithstanding that it may later cease to be an affiliate of
MLP LP LLC) desires to sell New Common Units and (ii) Rule 144 of the Securities
Act (or any successor rule or regulation to Rule 144) or another exemption from
registration is not available to enable such holder of New Common Units (the
“Holder”) to dispose of the number of New Common Units it desires to sell at the
time it desires to do so without registration under the Securities Act, then at
the option and upon the request of the Holder, APLP shall file with the SEC as
promptly as practicable after receiving such request, and use all commercially
reasonable efforts to cause to become effective and remain effective for a
period of not less than six months following its effective date or such shorter
period as shall terminate when all New Common Units covered by such registration
statement have been sold, a registration statement under the Securities Act
registering the offering and sale of the number of New Common Units specified by
the Holder; provided, however, that APLP shall not be required to effect more
than three registrations pursuant to this Section 9.2(a) and Section 9.2(b); and
provided further, however, that if the Conflicts Committee determines that the
requested registration would be materially detrimental to APLP or the limited
partners of APLP (other than OpCo and its subsidiaries) because such
registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving APLP, (y) require
premature disclosure of material information that APLP has a bona fide business
purpose for preserving as confidential or (z) render APLP unable to comply with
requirements under applicable securities laws, then APLP shall have the right to
postpone such requested registration for a period of not more than three months
after receipt of the Holder’s request, such right pursuant to this
Section 9.2(a) or Section 9.2(b) not to be utilized more than twice in any
12-month period.  In connection with any registration pursuant to the first
sentence of this Section 9.2(a), APLP shall (i) promptly prepare and file
(A) such documents as may be necessary to register or qualify the securities
subject to such registration under the securities laws of such states as the
Holder shall reasonably request; provided, however, that no such qualification
shall be required in any jurisdiction where, as a result thereof, APLP would
become subject to general service of process or to taxation or qualification to
do business as a foreign corporation or partnership doing business in such
jurisdiction solely as a result of such registration, and (B) such documents as
may be necessary to apply for listing or to list the New Common Units subject to
such registration on a national securities exchange as the Holder shall
reasonably request, and (ii) use commercially reasonable efforts to do any and
all other acts and things that may be necessary or appropriate to enable the
Holder to consummate a public sale of such New Common Units in such states.
Except as set forth in Section 9.2(d), all costs and expenses of any such
registration and offering (other than the underwriting discounts and commissions
and excluding the legal fees and other expenses incurred by the Holder) shall be
paid by APLP, without reimbursement by the Holder.

 

(b)                                 If any Holder holds New Common Units that it
desires to sell and Rule 144 of the Securities Act (or any successor rule or
regulation to Rule 144) or another exemption from registration is not available
to enable such Holder to dispose of the number of New Common Units it desires to
sell at the time it desires to do so without registration under the Securities
Act, then at the option and upon the request of the Holder, APLP shall file with
the Commission as promptly as practicable after receiving such request, and use
all reasonable efforts to cause to become effective and remain effective for a
period of not less than six months following its effective date or such shorter
period as shall terminate when all New Common

 

19

--------------------------------------------------------------------------------


 

Units covered by a shelf registration statement have been sold, a “shelf”
registration statement covering the New Common Units specified by the Holder on
an appropriate form under Rule 415 under the Securities Act, or any similar
rule that may be adopted by the Commission; provided, however, that APLP shall
not be required to effect more than three registrations pursuant to
Section 9.2(a) and this Section 9.2(b); and provided further, however, that if
the Conflicts Committee determines in good faith that any offering under, or the
use of any prospectus forming a part of, the shelf registration statement would
be materially detrimental to APLP and its Partners because such offering or use
would (x) materially interfere with a significant acquisition, reorganization or
other similar transaction involving APLP, (y) require premature disclosure of
material information that APLP has a bona fide business purpose for preserving
as confidential or (z) render APLP unable to comply with requirements under
applicable securities laws, then APLP shall have the right to suspend such
offering or use for a period of not more than three months after receipt of the
Holder’s request, such right pursuant to Section 9.2(a) or this
Section 9.2(b) not to be utilized more than twice in any 12-month period.

 

(c)                                  Except as provided in the first sentence of
each of subsections (a) and (b) of this Section 9.2, APLP shall be deemed not to
have used all reasonable efforts to keep the registration statement effective
during the applicable period if it voluntarily takes any action that would
result in Holders of New Common Units covered thereby not being able to offer
and sell such New Common Units at any time during such period, unless such
action is required by applicable law.

 

(d)                                 If APLP shall at any time propose to file a
registration statement under the Securities Act for an offering of equity
securities of APLP for cash (other than an offering relating solely to an
employee benefit plan), APLP shall use all reasonable efforts to provide the
Holders notice of its intention to file such registration statement and shall
use all reasonable efforts to include such number or amount of securities held
by the Holder in such registration statement as the Holder shall request;
provided, that APLP is not required to make any effort or take any action to so
include the securities of the Holder once the registration statement is declared
effective by the Commission or otherwise becomes effective, including any
registration statement providing for the offering from time to time of
securities pursuant to Rule 415 of the Securities Act. If the proposed offering
pursuant to this Section 9.2(d) shall be an underwritten offering, then, if the
managing underwriter or managing underwriters of such offering advise APLP and
the Holder in writing that in their opinion the inclusion of all or some of the
Holder’s New Common Units would adversely and materially affect the success of
the offering, APLP shall include in such offering only that number or amount, if
any, of securities held by the Holder that, in the opinion of the managing
underwriter or managing underwriters, will not adversely and materially affect
the offering. All costs and expenses of any such registration and offering
(other than the underwriting discounts and commissions and excluding the legal
fees and other expenses incurred by the Holder) shall be paid by APLP, without
reimbursement by the Holder.

 

(e)                                  The provisions of Section 9.2(a),
Section 9.2(b) and Section 9.2(d) shall continue to be applicable with respect
to MLP LP LLC (and any of MLP LP LLC’s affiliates) after GP ceases to be a
general partner of APLP, during a period of two years subsequent to the
effective date of such cessation and for so long thereafter as is required for
the Holder to sell all of the New Common Units with respect to which it has
requested during such two-year period inclusion in a registration statement
otherwise filed or that a registration statement be filed;

 

20

--------------------------------------------------------------------------------


 

provided, however, that APLP shall not be required to file successive
registration statements covering the same New Common Units for which
registration was demanded during such two-year period. The provisions of
Section 9.2(d) shall continue in effect thereafter.

 

(f)                                   The rights to cause APLP to register New
Common Units pursuant to this Section 9.2 may be assigned (but only with all
related obligations) by a Holder to a transferee or assignee of such New Common
Units if (i) APLP is, within a reasonable time after such transfer, furnished
with written notice of the name and address of such transferee or assignee and
the number of New Common Units with respect to which such registration rights
are being assigned and (ii) such transferee or assignee agrees in writing to be
bound by and subject to the terms set forth in this Section 9.2.

 

(g)                                  Any request to register New Common Units
pursuant to this Section 9.2 shall (i) specify the New Common Units intended to
be offered and sold by the person making the request, (ii) express such person’s
present intent to offer such New Common Units for distribution, (iii) describe
the nature or method of the proposed offer and sale of New Common Units, and
(iv) contain the undertaking of such Person to provide all such information and
materials and take all action as may be required in order to permit APLP to
comply with all applicable requirements in connection with the registration of
such New Common Units.

 

9.3                               Expenses.  Except as otherwise set forth
herein, each party hereto shall pay its own expenses incident to this Agreement
and all action taken in preparation for effecting the provisions of this
Agreement.

 

9.4                               Right of Offset.  Each party agrees that, in
addition to, and without limitation of, any right of set-off, lien or
counterclaim a party may otherwise have, each party shall have the right and be
entitled, at its option, to offset (a) balances held by it or by any of its
affiliates for account of any other party at any of its offices and (b) other
obligations at any time owing by such party in connection with any obligations
to or for the credit or account of the other party, against any principal of or
interest on any of such other party’s indebtedness or any other amount due and
payable to such other party hereunder that is not paid when due.

 

9.5                               Notices.  Any notice, request, instruction,
correspondence or other document to be given hereunder by either party to the
other shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by certified mail,
postage prepaid and return receipt requested, or by telecopier, as follows:

 

If to the Contributors or any other party except the Recipients, addressed to:

 

Archrock Services, L.P.

16666 Northchase Drive

Houston, Texas 77060

Attention: General Counsel

Telecopy: (281) 836-8061

 

21

--------------------------------------------------------------------------------


 

with a copy, which will not constitute notice, to:

 

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: Ryan J. Maierson

Telecopy: (713) 546-5401

 

If to the Recipients, addressed to:

 

Archrock Partners, L.P.

16666 Northchase Drive

Houston, Texas 77060

Attention: James G. Crump

Telecopy: (281) 836-8061

 

with a copy, which will not constitute notice, to:

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 44th Floor

Houston, Texas 77002

Attention: Chris LaFollette and John Goodgame

Telecopy: (713) 236-0822

 

Notice given by personal delivery, courier service or telecopier shall be
effective upon actual receipt.  Notice given by mail shall be effective at the
close of business on the third business day following the day when placed in the
mail, certified, with postage prepaid and return receipt requested,
appropriately addressed.  Any party may change any address to which notice is to
be given to it by giving notice as provided above of such change of address.

 

9.6                               Governing Law.  This Agreement shall be
governed and construed in accordance with the substantive laws of the State of
Texas without reference to principles of conflicts of law that would result in
the application of the laws of another jurisdiction.

 

9.7                               Public Statements.  The parties hereto shall
consult with each other and no party shall issue any public announcement or
statement with respect to the Transactions without the consent of the other
parties, which shall not be unreasonably withheld or delayed, unless the party
desiring to make such announcement or statement, after seeking such consent from
the other parties, obtains advice from legal counsel that a public announcement
or statement is required by applicable law or stock exchange regulations.

 

9.8                               Form of Payment.  All payments hereunder shall
be made in United States dollars and, unless the parties making and receiving
such payments shall agree otherwise or the provisions hereof provide otherwise,
shall be made by wire or interbank transfer of immediately available funds on
the date such payment is due to such account as the party receiving payment may
designate at least three business days prior to the proposed date of payment.

 

22

--------------------------------------------------------------------------------


 

9.9                               Entire Agreement; Amendments and Waivers. 
This Agreement and the documents and instruments and other agreements
specifically referred to herein or delivered pursuant hereto, including the
exhibits and schedules hereto (collectively, the “Constituent Documents”),
(a) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof and (b) are not intended to confer upon any other person or entity any
rights or remedies hereunder except as Article VII or Article IX contemplates or
except as otherwise expressly provided herein or therein.  Each party to this
Agreement agrees that (i) no other party to this Agreement (including its agents
and representatives) has made any representation, warranty, covenant or
agreement to or with such party relating to this Agreement or the transactions
contemplated hereby, other than those expressly set forth in the Constituent
Documents, and (ii) such party has not relied upon any representation, warranty,
covenant or agreement relating to this Agreement or the Transactions other than
those referred to in clause (i) above.  No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by each party to be
bound thereby.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (regardless of
whether similar), nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.

 

9.10                        Binding Effect and Assignment.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns, but, except as provided in
Section 9.2(f), neither this Agreement nor any of the rights, benefits or
obligations hereunder shall be assigned, by operation of law or otherwise, by
any party hereto without the prior written consent of the other parties.

 

9.11                        Severability.  If any provision of the Agreement is
rendered or declared illegal or unenforceable by reason of any existing or
subsequently enacted legislation or by decree of a court of last resort, the
parties shall meet promptly and negotiate substitute provisions for those
rendered or declared illegal or unenforceable, but all of the remaining
provisions of this Agreement shall remain in full force and effect and will not
be affected or impaired in any way thereby.

 

9.12                        Interpretation.  The parties agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

9.13                        Headings and Schedules.  The headings of the several
Articles and Sections herein are inserted for convenience of reference only and
are not intended to be a part of or to affect the meaning or interpretation of
this Agreement.  The schedules referred to herein are attached hereto and
incorporated herein by this reference, and unless the context expressly requires
otherwise, those schedules are incorporated in the definition of “Agreement.”

 

9.14                        Counterparts.  This Agreement may be executed in one
or more counterparts, including electronic, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid

 

23

--------------------------------------------------------------------------------


 

and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

24

--------------------------------------------------------------------------------


 

EXECUTED as of the date first set forth above.

 

 

ARCHROCK, INC.

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ARCHROCK SERVICES, L.P.

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ARCHROCK SERVICES LEASING LLC

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ARCHROCK GP LP LLC

 

 

 

 

 

By:

/s/ Pamela A. Jasinski

 

Name:

Pamela A. Jasinski

 

Title:

Manager

 

 

 

 

 

 

 

ARCHROCK GP LLC

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

Contribution Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ARCHROCK MLP LP LLC

 

 

 

 

 

By:

/s/ Pamela A. Jasinski

 

Name:

Pamela A. Jasinski

 

Title:

Manager

 

 

 

 

 

 

 

ARCHROCK GENERAL PARTNER, L.P.

 

 

 

 

 

By:

Archrock GP LLC,

 

 

its general partner

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ARCHROCK PARTNERS OPERATING LLC

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

ARCHROCK PARTNERS LEASING LLC

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

Contribution Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

ARCHROCK PARTNERS, L.P.

 

 

 

 

 

By:

Archrock General Partner, L.P.,

 

 

its general partner

 

 

 

 

By:

Archrock GP LLC,

 

 

its general partner

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

Contribution Agreement Signature Page

 

--------------------------------------------------------------------------------